 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCadillac Manufacturing Corporation; Cadillac ShirtCorporation; and Western Garments, Inc. andConfederacion Laborista De Puerto Rico. Case24-CA-3792September 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 28, 1977, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions ' of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.i Based on the limited record before us, we affirm the AdministrativeI.aw Judge's conclusion that the Respondents -when they withdrewrecognition of Confederacion Laborista de Puerto Rico on October 21, 1976-had objective evidence constituting grounds for asserting the existence ofconflicting claims to representation and reasonable doubt of Confedera-cion's continuing majority. However, in agreeing with the AdministrativeLaw Judge, se rely solely on evidence indicating objective considerationsexisting on or before October 21. 1976. Thus, the July 1975 employee letter,the pre-October 21, 1976, demrandds of the Amalgamated Clothing Workersto include the mechanics in its unit, and the Amalgamated authorizationcards (signed by six mechanics in May 1976) -taken together -- support afinding that the Respondents' October 21, 1976, withdrawal of recognitionwas lawful. In finding that objective considerations existed, we specificallydo not rely on any post-October 21. 1976, demands of Amalgamated or theFebruary 1977 employee letter.DECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pursu-ant to a charge filed on November 15, 1976, by Confedera-cion Laborista de Puerto Rico (Confederacion), a corn-plaint was issued against Cadillac Manufacturing Corpora-tion; Cadillac Shirt Corporation; and Western Garments,Inc. (collectively referred to as Respondent) on February 7,1977, alleging violation of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, 29 U.S.C. Sec.151, et seq., by Respondent's refusal to bargain withConfederacion as the certified collective-bargaining repre-sentative of the mechanics employed by Respondent.Pursuant to due notice, the case came on for hearingbefore me in Hato Rey, Puerto Rico, on March 21, 1977.All parties were represented by counsel and were affordedfull opportunity to present oral and other evidence. Byagreement, several joint exhibits were introduced intoevidence and both parties then rested without presentingany testimony. Having stated their positions in openingstatements, the parties waived oral argument. The GeneralCounsel stated that he did not intend to file a brief.Respondent requested and was granted leave to file a post-hearing brief. However, the General Counsel actually fileda brief, but Respondent did not.Upon the entire record, I make the following:FINDINGS OF FACT1. PRELIMINARY FINDINGSA. In its answer to the complaint Respondent deniedall the allegations of the complaint and at the hearing "putthe Government on notice" that Respondent "wantedthem to show who they were proceeding against and soon"; i.e., the jurisdictional allegations. The GeneralCounsel relied on the Decision and Direction of Election inCase 24-RC-5377, in which, on June 14, 1974, theRegional Director stated that "It was ...stipulated thatthe three companies are a single employer," and thenfound:The three captioned companies comprising the Em-ployer herein are Puerto Rican corporations engaged,under one roof, in the manufacture of men's clothing atMayaguez, Puerto Rico. During the past calendar year,their purchases of goods and materials directly fromsources outside Puerto Rico exceeded $50,000 in value,and during the same period its volume of sales ofproducts to points outside Puerto Rico also exceeded$50,000 in value.On September 28, 1976, the three corporations, as the"Charged Party," entered into a settlement agreement inCase 24-CA-3754, discussed below. In the absence ofevidence of any change since the certification and thesettlement agreement, it is found that the corporationsnamed herein are collectively a single employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.232 NLRB No. 96586 CADILLAC MFG. CORP.B. Confederacion Laborista de Puerto Rico is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESA. Background'For many years Respondent's production and mainte-nance employees have been represented by the Amalga-mated Clothing Workers of America, AFL-CIO (Amalga-mated). In 1974 Confederacion filed a petition to representthe "mechanics and their helpers" employed by Respon-dent (Case 24-RC-5377). Amalgamated intervened in thatproceeding, maintaining that its collective-bargainingagreement with Respondent barred Confederacion's peti-tion. After a hearing, the Regional Director found that themechanics were not included in the certified productionand maintenance unit and therefore there was no contractbar. He further found that the mechanics constituted anappropriate separate bargaining unit and directed anelection. On July 30, 1974, after an election, in which bothunions were on the ballot, Confederacion was certified asrepresentative of the mechanics, who have always num-bered from five to seven.On July 16, 1975, five of the six mechanics signed arequest for decertification of Confederacion addressed tothe Board. The joint exhibit in the record is a photocopybearing on its back a date stamp of "Nachman, Feldstein& Gelpt" dated August 4, 1975. Stanley Feldstein, Esq., isone of Respondent's attorneys. There is no evidence in therecord as to whether the original was filed with and/oracted on by the Board.2Counsel for Respondent alsostated that at sometime a charge (or charges) allegingrefusal to bargain was (or were) filed but apparently nocomplaint was issued.3The Confederacion filed a charge on August 10, 1976,and an amended charge on September 27, 1976. Aninformal settlement agreement entered into by Respon-dent, the Confederacion and the General Counsel wasapproved by the Acting Regional Director on September30, 1976 (Case 24-CA-3754). On October 5, 1976,Respondent posted a notice pursuant to the settlementagreement.On November 15, 1976, the Confederacion filed thecharge in the present case, alleging Respondent's violationof Section 8(a)(5) by refusing to bargain since October 21,1976. The complaint, issued on February 7, 1977, allegesprimarily that Respondent unlawfully withdrew recogni-tion of the Confederacion on October 21, 1976. Respon-dent concedes that since that date it has refused to bargainI Since there is no testimony, this statement of facts is based ondocumentary evidence and statements of counsel.2 At the present hearing, Mr. Weasler, counsel for Respondent said:"[The mechanics have] come in, they filed-they left some papers on thedesk of one of our representatives which were in turn sent to the LaborBoard. The Labor Board acknowledged receipt of the papers and said theywould send a petition for these boys to ask for an election." It seems likelythat counsel was referring to the July 16, 1975, document.In his brief, counsel for the General Counsel says: "The Regional Officerecords do not show the filing of any petition seeking decertification ofConfederacion."with Confederacion because of a conflicting claim torepresentation by Amalgamated.It appears that on November 15, the same day thepresent charge was filed, Respondent filed an RM petition(Case 24-RM-208). On January 18, 1977, the RegionalDirector dismissed that petition, stating that "because noquestion concerning representation exists, an 8(aX1)(5)complaint in Case 24-CA-3792 will be issued."4B. The Present ProceedingFor an understanding of the issues here presented, it isessential that the course of the hearing be reviewed. In anopening statement summarizing the relevant facts, counselfor the General Counsel said:... Eventually, Confederacion filed an 8(aX5)charge alleging that Cadillac had engaged in dilatorytactics in the bargaining negotiations. The number ofthe charge was 24-CA-3754.That charge was filed, Your Honor, on August 10,1976 ... it was amended September 27, 1976-and itculminated in a settlement agreement which I [shall]put into evidence, executed by Mr. Weasler on behalfof the Company and Mr. Velez Mangual on behalf ofthe Confederacion, on September 28, 1976.The settlement agreement was of an informal natureand the notice provided for therein was that-well, Ineed not recite it, Your Honor, I'll put it in evidence.In his opening statement on behalf of Respondent, GeorgeL. Weasler, Esq., conceded that in a letter dated October21, 1976, Respondent withdrew recognition and refused tobargain with the Confederacion because "of the conflictingclaims of [Confederacion] and of Amalgamated ...andthe resultant confusion as to which labor organization doesin fact represent the company's mechanics." Respondent'scounsel did not suggest any specific disagreement with thestatements of counsel for the General Counsel concerningthe charge and settlement in Case 24-CA-3754.On the basis of Respondent's acknowledgment of thesettlement agreement and admission of its subsequentrefusal to bargain, I indicated my view that, under PooleFoundry and Machine Company, 95 NLRB 34 (1951), enfd.192 F.2d 740 (C.A. 4), cert. denied 342 U.S. 954, andnumerous cases following Poole, I saw no ready alternativeto finding that Respondent had violated the Act by3 Counsel for Respondent said: "[wjhile it is true that the Federation hadfiled charges on August 10th of ['76'], which they amended, they filedformer charges claiming that we had not negotiated with the Federation andthe same reasons they gave the last time they had given previously. Andthose charges were withdrawn or dismissed, I forget. Of course thedocuments will be made available during the course of the hearing." Thedocuments referred to were not introduced.I Although this petition was referred to by counsel at the hearing, thedocuments were not put into evidence. However, they have been appendedto the General Counsel's brief, with a request that I take official notice ofthem.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawing recognition within a month after settling an8(a)(5) charge.5I urged the parties to waive Decision by anAdministrative Law Judge and stipulate the record directlyto the Board for possible reexamination of the PooleFoundry principle, "unless [Respondent was] prepared toargue why Poole Foundry isn't applicable." Counsel forboth parties stated that counsel for the General Counselhad previously recommended stipulating the matter direct-ly to the Board, but Respondent's counsel had refused toagree.The parties then agreed to the introduction of severaldocuments and thereupon both rested. Thus, with notestimony taken, the matter was submitted on the formalpapers, together with the following documentary evidence,submitted as joint exhibits:(I) The Decision and Direction of Election and theCertification of Representative in Case 24-RC-5377,issued on July 30, 1974, certifying the Confederacion asrepresentative of Respondent's mechanics.(2) and (3) The Amended Charge and SettlementAgreement, approved September 30, 1976, in Case 24-CA-3754.(4) A letter dated October 13, 1976, from Confedera-cion's counsel to Respondent's counsel requesting ameeting "to continue conversations."(5) A letter dated December 22, 1976, from Amalga-mated to Respondent renewing a request for inclusionof the mechanics in the existing collective-bargainingagreement.(6) and (7) A letter dated December 29, 1976, fromRespondent's counsel to cocounsel enclosing copies ofa letter dated October 21, 1976, by Respondent'scounsel to counsel and a representative of Confedera-cion withdrawing recognition because of "the conflict-ing claims of [Confederacion] and of Amalgamated."(8) A letter dated February 16, 1977, signed by fivemechanics notifying Respondent that they "havewithdrawn representation of us from Confederacion."(9) A letter dated July 16, 1975, signed by five of thesix mechanics addressed to the Board and stating thesignatories' desire for decertification of Confederacion.(10) Membership and authorization cards for theAmalgamated dated May 28, 1976, executed by sixmechanics.The very short proceedings ended with Respondent'scounsel again declining to stipulate the matter to the Boardbecause "we feel that for reasons of our own, policyreasons, that we want findings of fact by you so that wehave a proper record on which to take this up." TheGeneral Counsel then waived oral argument and the filingof a brief, stating that he was relying on "his openingstatement and ...the case citations," which were PooleFoundry and N. J. MacDonald & Sons, Inc., 155 NLRB 675 I said: "ITI]he Board law seems to be so clear that I-I mean this is juston the opening statements, now I assume that everybody's openingstatements will be supported by evidence--how do we get around PooleFoundry and the hundreds of cases following it?"B The original file does not appear in the record.The brief says: "In closing, upon reading the transcript, Counsel for theGeneral Counsel noted that the Administrative Law Judge referred on pages13, 14. and 15 to the doctrine of Poole Foundry and Machine Co....(1965), which he had mentioned "as being close to ourfactual situation." While waiving oral argument, Respon-dent's counsel said he "would like to briefly review some ofthe decisions" in a posthearing brief. As previously stated,the General Counsel filed a brief, while Respondent didnot.Upon reviewing the record, I discovered that, contrary tothe representations of counsel for the General Counsel, ineffect corroborated by counsel for Respondent, Case 24-CA-3754 did not involve any alleged violation of Section8(aX5). The amended charge6alleged only that since May28, 1976, Respondent had violated Section 8(a)(2) and (1)by unlawfully assisting Amalgamated "by insisting thatmechanics join said union notwithstanding that theircertified collective-bargaining representative is Confedera-cion." In the settlement agreement Respondent wascommitted to refrain from discouraging membership inConfederacion "or any other labor organization," encour-aging or soliciting the mechanics to assist or supportAmalgamated "or any other labor organization," andinterfering with, restraining or coercing its employees "inany other manner." The settlement agreement did notrequire Respondent to bargain with Confederacion.C. Discussion and ConclusionSince Case 24-CA-3754 did not involve alleged violationof Section 8(aX5), as counsel had represented, the PooleFoundry rule is inapplicable. As said in that case (95 NLRBat 36):It is well settled that after the Board finds that anemployer has failed in his statutory duty to bargainwith a union, and orders the employer to bargain, suchan order must be carried out for a reasonable timethereafter without regard to whether or not there arefluctuations in the majority status of the union duringthat period.... Similarly, a settlement agreementcontaining a bargaining provision, if it is to achieve itspurpose, must be treated as giving the parties thereto areasonable time in which to conclude a contract.[Emphasis supplied.]The foregoing language was quoted with approval in N. J.MacDonald & Sons, Inc., 155 NLRB at 71, which at thehearing counsel for the General Counsel cited as beingfactually close to the present.For the applicability of the Poole Foundry principle, it isessential that the employer must have committed himself inthe prior settlement to bargain with the charging union.Since, contrary to the representations of counsel, there isno such prior bargaining commitment in the present case,Poole Foundry is not controlling. In his posthearing briefthe General Counsel disavows reliance thereon.7TheGeneral Counsel's present contention, not suggested at theCounsel for the General Counsel may have compounded the situation byagreeing to putting the prior charge, settlement agreement and notice inevidence as Joint Exhibit 2, and by his reference to Poole on pp. 23-24 ofthe transcript. Said Exhibit, however, was included only for the purpose ofchronological continuity and not as the primary theory of the case." Itshould be pointed out that on p. 7 of the transcript counsel for the GeneralCounsel referred to the charge in Case 24-CA-3754 as "an 8(a)5) chargealleging that Cadillac had engaged in dilatory tactics in the bargaining588 CADILLAC MFG. CORP.hearing, appears to be that the presumption of majorityarising from the 1974 certification of Confederacion hasnot been rebutted and therefore Respondent is required tobargain with that union. Here Respondent appears to relyprimarily on a conflicting claim of representation, ratherthan a loss of majority as such.The earliest indication of Confederacion's loss ofmajority is the letter of July 16, 1975, to the Board in whichfive or six named mechanics requested decertification. TheGeneral Counsel apparently contends that Respondentmay not rely on this document because no copy was sent toRespondent and "there was no followup by the signatoriesof said letter." Counsel fails to note that the back of thecopy in evidence as a joint exhibit bears a date stamp ofAugust 4, 1975, in the office of Nachman, Feldstein &Gelpt. Mr. Feldstein has been counsel for Respondent forsome time and appeared as such in the present hearing.There is no apparent reason for questioning the datestamp. Nor is it entirely true that there was no "followup"of the 1975 decertification request. The fact is that underdate of May 28, 1976, six mechanics employed byRespondent signed authorization cards for Amalgamated.Of those six, three had been listed as employees in the 1975letter and two of them had signed it. Then there was astatement dated February 16, 1977, in which employeesnotified Respondent that "we have withdrawn representa-tion of us from Confederacion." That notification wassigned by five of the persons who executed Amalgamatedcards on May 28, 1976. Two of them had also signed theJuly 16, 1975, repudiation. Thus, there is evidence that ineach of 3 successive years, all after the certification year, amajority of the mechanics indicated in writing that they didnot want representation by the Confederacion. The July1975 repudiation probably might not by itself justifyRespondent's withdrawal of recognition more than a yearlater. Similarly, Respondent could not advance the Febru-ary 16, 1977, document as establishing a good-faith doubtof the Union's majority in October 1976.8 But the 1975request for decertification of Confederacion, the 1976,authorizations of Amalgamated, and the 1977 repudiationof Confederacion, taken together, are undoubtedly suffi-cient to establish a lack of majority at the present time, sothat it would be improper now to order Respondent tobargain with the Confederacion, if those documentsrepresent the employees' free choice, uninfluenced bymisconduct of Respondent.In any event, the Amalgamated authorization cards aresufficient in themselves prima facie to warrant Respon-dent's allegation of a conflicting claim to representationprecluding its continued recognition of Confederacion.9negotiations" and proceeded: "The settlement agreement was of aninformal nature and the notice provided for therein was that-well, I neednot recite it. Your Honor. I'll put it in evidence." Poole Foundry was notmentioned until after Respondent's counsel's opening statement concedingthe existence of the settlement agreement and the subsequent refusal tobargain.I But the February 1977 repudiation might well in itself precludeissuance of a bargaining order at this time. Deblin ManufacturingCorporation. 208 N LRB 392 (1974).9 The General Counsel says: "The only evidence in this regard is ... aletter from Amalgamated [to Respondent) reiterating its request for thecertified unit of mechanics. This letter is dated December 22, 1976. andalthough it recites prior requests before and after the October 21, 1976,National Cash Register Company v. N.L.R.B., 494 F.2d 189(C.A. 8, 1974).Of course, if Respondent had solicited the employees'repudiation of Confederacion and/or their support forAmalgamated, it could not rely on such employee activitiesas showing a loss of majority by Confederacion, aconflicting claim by Amalgamated, or reasonable groundsfor a good-faith doubt of Confederacion's continuingmajority status. The National Cash Register Company, 201NLRB 1034 (1973); General Motors Acceptance Corpora-tion, 196 NLRB 137 (1972); Condon Transport, Inc., 211NLRB 297, 300 (1974); Sander, Inc. & Zeasel, Inc. d/b/a.Eden Forest & Garden of Eden Nursing Homes, 213 NLRB734 (1974); Telautograph Corporation, 199 NLRB 892(1972); N.LR.B. v. Sky WolfSales, etc., 470 F.2d 827, 830(C.A. 9, 1972).The difficulty, however, is that the present complaintdoes not allege, and the General Counsel did not offer orattempt to establish, that the mechanics' defection fromConfederacion and/or their authorization of Amalgamatedwas unlawfully caused, encouraged, or influenced byRespondent. To be sure, Confederacion had filed a chargealleging that Respondent had unlawfully insisted that themechanics join Amalgamated. In settlement of that charge,Respondent agreed not to discourage membership inConfederacion or solicit the mechanics to support or assistAmalgamated, or to interfere with the employees' statutoryrights in any other manner. However, that settlementagreement, signed by Confederacion as well as the GeneralCounsel, and approved by the Regional Director, con-tained an express nonadmission clause, reading: "Byexecuting this agreement charged party does not admit thecommission of any unfair labor practices."The prior charge and settlement agreement do notconstitute evidence that the Amalgamated's cards weretainted.10As stated in Southwest Chevrolet Corp., 194NLRB 975 (1972):The Board has uniformly held that settlement agree-ments, and consent decrees arising therefrom, have noprobative value in establishing that violations of theAct have occurred and may not be relied on toestablish either union animus or a "proclivity" toviolate the Act. This approach is founded on both legaland practical considerations.... Using a settlementagreement ... .for inferring unlawful motivation for asubsequent action would in our opinion jeopardize theBoard's efforts to obtain settlement agreements. [Empha-sis supplied.]refusal to bargain, a naked letter of this nature cannot be construed asobjective factors rebutting the presumption." In his opening statementcounsel for the General Counsel said: "Now, after that certificationAmalgamated continued their demands for the mechanics and theycontinued those demands even after the informal settlement agreementwhich I previously stated on the record concerning the Company's dilatorytactics." Under the circumstances of this litigation. I find the letter ofDecember 22, 1976. to be probative evidence that Amalgamated wasdemanding recognition as the mechanics' representative.10 It may be inferred that Confederacion claimed they were tainted sinceits charge alleged assistance since May 28, 1976, the date on the cards, byrequinng the employee tojoin Amalgamated.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no allegation of post-settlement misconduct andthe settlement agreement has not been set aside. Evenwithout having the settlement agreement set aside, theGeneral Counsel could have introduced evidence ofpresettlement misconduct as background to explain andilluminate Respondent's post-settlement conduct. Suchbackground evidence could properly even cover eventsantedating the Section 10(b) cutoff date (Local 613 of theInternational Brotherhood of Electrical Workers, AFL-CIO(M.H.E. Contracting, Inc.), 227 NLRB 1954, fn. 1 (1977);D. W. Hearn d/b/a/ D. W. Hearn Machine Works, 185NLRB 736, 737 (1970)) and matters covered by thesettlement agreement (Steves Sash & Door Company, 164NLRB 468, 476 (1967), enfd. in pertinent part 401 F.2d676, 678 (C.A. 5, 1968)). But General Counsel haspresented not a scintilla of evidence of misconduct byRespondent at any time. Cf. Deblin Manufacturing Corpo-ration, 208 NLRB 392, 401 (1974).It might be suggested that Respondent's willingness tosettle the prior Section 8(a)(2) charge, particularly with theposting of a notice embodying the traditional language of abroad cease-and-desist order, estops it to make defensiveuse of the Amalgamated's authorization cards and claimsto representation, which were apparently the basis ofConfederacion's amended charge in Case 24-CA-3754.But it seems to me that, realistically viewed, use of thesettlement as the basis of an estoppel would be to afford itprobative evidentiary value. In fact, if not in theory,"[u ]sing [the] settlement agreement" to estop Respondent'sdefense in this case would be to use it as the basis "forinferring unlawful motivation for [its] subsequent action"in withdrawing recognition, in defiance of the Board'sestablished rule, as quoted above from Southwest ChevroletCorp., supra. Thus, since the prior Section 8(a)(2) chargeand settlement are the only basis in the record forimpugning Respondent's reliance on the Amalgamatedcards as supporting a conflicting claim of representationand raising a doubt as to Confederacion's continuingmajority, it must be concluded that the General Counselhas failed to establish that Respondent's subsequentwithdrawal of recognition was violative of Section 8(a)(5).In his brief, the General Counsel contends that theAmalgamated cards, dated May 28, 1976, could not justifywithdrawal of recognition on October 21, 1976, since"Respondent and Confederacion continued to bargainduring the intervening period." Without consideringwhether Respondent would be estopped by such interimbargaining, it is sufficient to note that there is no evidencein the record that Respondent ever did engage in anybargaining with Confederacion after May 28, 1976.In sum, the documentary evidence submitted as jointexhibits is sufficient to rebut the presumption of Confeder-acion's continuing majority after the end of the certifica-tion year and to establish prima facie the existence of aconflicting claim. The General Counsel did not thensustain his burden of going forward. Accordingly, for theforegoing reasons, I find and conclude that the GeneralCounsel has failed to establish, as alleged in the complaint,L" Respondent's counsel was apparently not unaware of the implicationsof a settlement of a prior 8(a)S5) charge. In requesting an opportunity to filethat Respondent has failed and refused to bargain withConfederacion in violation of Section 8(a)(5).D. A PostscriptAs shown above, the course of the present litigation wasinfluenced, if not dictated, by a misconception as to acrucial fact; i.e., the nature of the charge and settlement inCase 24-CA-3754. This misconception arose from theGeneral Counsel's opening statement, reinforced by Re-spondent's opening statement. It is difficult to say what thecourse might have been absent the basic factual misunder-standing. It is not clear whether the General Counseloriginally intended to present testimony in addition todocumentary evidence supporting the representationsmade in the opening statement. His statements, corrobo-rated by Respondent's counsel, that he had previouslyurged Respondent to join in stipulating the case directly tothe Board, without a decision by an Administrative LawJudge, suggest that he did not contemplate presentingtestimony, at least in his direct case. On the other hand, byurging that the Administrative Law Judge would berequired to make credibility resolutions, Respondent'scounsel clearly indicated that they intended to presenttestimony, although they failed to indicate what credibilityissues they anticipated. As previously noted, Respondent'scounsel have not provided any enlightenment either in oralargument or in a brief.Although Respondent's counsel rejected the suggestionof both counsel for the General Counsel and the Adminis-trative Law Judge that the matter be stipulated directly tothe Board, it appears to me probable that the truncatednature of the hearing was occasioned by my indication thatI believed the Poole Foundry doctrine to be controlling onthe facts stated. Accordingly, when, after reading therecord, including the exhibits which I had not had anopportunity to examine at the hearing after listening to theopening statements, my impulse was, subject to whatRespondent's anticipated brief might say, to issue an orderto show cause why the record should not be reopened forfull hearing free of counsel's and, consequently, mymisconception of the nature of the prior settlementagreement, I have carefully considered the possibility thatit might unduly favor the General Counsel to reopen therecord and thus give him a second opportunity to prove theallegation of the complaint, which he had failed to do atthe first hearing. I eventually concluded that such actionwould not be unfair to Respondent since its counsel hadbeen equally responsible for the factual misunderstanding.Both attorneys representing Respondent had been person-ally involved in the course of conduct under scrutiny andone of them had executed (and presumably negotiated) thesettlement agreement on behalf of Respondent. lOn further consideration of the matter, after receivingthe General Counsel's brief, I have concluded that nouseful purpose would be served by reopening the record forfurther hearing. The present record is sufficient to establishthat Respondent had objective evidence constitutinggrounds for asserting the existence of conflicting claims toa brief discussing prior decisions, Respondent's counsel said: "The law thatyou cited is not new law to us either. We are not babies in this field."590 CADILLAC MFG. CORP.representation and reasonable doubt of Confederacion'scontinuing majority. Since the General Counsel has notsuggested that he is prepared to, or desires an opportunityto, establish by evidence that the support for Amalgamatedor the repudiation of Confederacion was the result ofmisconduct by Respondent, I can see no basis forconcluding that a new hearing might alter the result. Underall the circumstances, it seems to me that the employeeswill be best served if they are provided an opportunity nowto express their views in a new election. It is to be hopedthat they will be provided that opportunity in an atmo-sphere free of improper influences, including what I sensehas been self-interested maneuvering and jockeying forlegal advantage on the part of Respondent and, possibly,the two unions.CONCLUSIONS OF LAW1. Cadillac Manufacturing Corporation; Cadillac ShirtCorporation; and Western Garments, Inc., collectively,are, and have been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Confederacion Laborista de Puerto Rico and Amal-gamated Clothing Workers of America, AFL-CIO, are,and have been at all times material herein, labor organiza-tions within the meaning of Section 2(5) of the Act.3. It has not been established that Respondent hasengaged in any unfair labor practices as alleged in thecomplaint.[Recommended Order for dismissal omitted from publi-cation.]591